Citation Nr: 1815630	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the thoracolumbar spine (back disorder). 

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.   

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of entitlement to treatment under 38 U.S.C. § 1702 for psychosis or mental illness was certified to the Board in October 2014.  The Veteran, however, did not include this issue in his notice of disagreement or substantive appeal, and indicated that he did not intend to appeal this issue during the Board hearing.  Accordingly, the Board does not have jurisdiction over this issue.  

The issues of entitlement to service connection for an acquired psychiatric disorder, COPD, and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current back disorder is unrelated to service, including his in-service duties. 


CONCLUSION OF LAW

The criteria for service connection for the back disorder have not been met.  
38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received after the most recent Supplemental Statement of the Case, the Veteran waived RO consideration of such evidence; thus, all due process considerations have been satisfied. 

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Statement and/or Supplemental Statement of the Case and will not be repeated here.

Service Connection for a Back Disorder

The Veteran contends that he has a current back disorder that was caused by his service MOS as a firefighter.  He also submitted a study in support of his claim that found low back pain is highly prevalent in firefighters.   
 
Current medical records show that the Veteran has been diagnosed with degenerative disc disease of the thoracolumbar spine.  The Board finds, however, that the Veteran is not entitled to service connection for his back disorder because the disorder manifested many years after service and is related to an intervening injury. 

Service treatment records show that the Veteran was treated for a finger injury and the flu in service, but does not show complaints of or treatment for back pain.  At separation, the spine examination was normal and the Veteran explicitly denied ever experiencing recurrent back pain.  Indeed, the Veteran testified that he did not injure his back in service.  He did testify, however, that it "hurt all the time." 

The record does not demonstrate treatment for back pain until approximately 30 years after separation from service.  The Veteran testified that he did not undergo treatment until he was referred to Zion Pain Management, the records for which are associated with the claims file.  In January 2005, he was referred to Zion Pain Management for complaints of low back pain that radiated down his legs, mid-back tenderness, and neck pain.  During his initial evaluation, he reported that he had experienced this pain since October 2003 after he fell and broke his knee.  The medical report noted that his past medical history was unremarkable and his past surgical history only included knee surgery in October 2003.  Diagnostic studies were unremarkable except for mild disc bulges at various levels of the lumbar spine and he was diagnosed with myofascial pain syndrome of the cervical, thoracic, and lumbar musculature secondary to a long history of cigarette smoking, over-use injury, and deconditioning.  He was subsequently diagnosed with degenerative disc disease, myofascial pain syndrome, and lumbar facet joint syndrome in October 2006. 

In consideration of the above evidence, the Board finds that service connection is not warranted.  The service treatment records and the Veteran's testimony show that there was no specific in-service injury.  Importantly, the Veteran did not seek treatment for back until 30 years after separation from service, at which time he related it to a post-service injury.  If the Veteran had, in fact, been experiencing 30 years of back pain when he finally sought treatment in 2005, it is reasonable to expect he would have reported such; instead, he dated onset to 2003.

The Board considered the Veteran's hearing testimony and study submitted in support of his claim regarding his MOS. The Board finds, however, that the normal spine examination at separation, the report of medical history at separation in which the Veteran denied back pain, the medical records which show treatment for back pain 30 years after separation, and the Veteran's own statement in which he related it to the accident in 2003 contradict and outweigh his testimony and the study.  

In sum, the competent and credible evidence does not show that the Veteran's back condition began in service or is related to his in-service duties.  The Board thus finds that the preponderance of the evidence is against service connection for a back disorder and the claim is denied.  Because the Veteran separated from service with a normal spine and he related his back pain to a post-service accident to medical providers, an examination is not warranted, as there is no credible evidence his condition could be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


ORDER

Service connection for a back disorder is denied.  


REMAND

The Board finds that the remaining claims must be remanded for further development.  Regarding the psychiatric disorder claim, Social Security Administration (SSA) records show diagnoses of PTSD, depression, and anxiety and treatment at the St. George Vet Center.  He contends he has a psychiatric disorder because he witnessed stressful incidents as a firefighter, including deaths and crashes.  Accordingly, a remand is necessary to obtain outstanding Vet Center records and to afford the Veteran a VA examination to assess whether these disorders are related to service.  

Regarding the Veteran's respiratory claim, the Veteran submitted private medical records that show a history of bronchitis as early as December 2003.  A remand is necessary to attempt to obtain any outstanding evidence that documents the Veteran's history of bronchitis.  Additionally, the Veteran contends that his current COPD diagnosis is related to his firefighter MOS and secondhand smoke in service.  His DD-214 confirms that he served as a fire protection specialist, which is similar to the civilian occupation of a crash firefighter.  The examiner's opinion does not address these contentions and the Board finds that a remand for an addendum medical opinion is necessary. 

Similarly, the Veteran's private records show a history of heart disease as early as January 1998, but it is unclear whether the Veteran provided the entirety of the available private medical records.  Further, he contends that his heart conditions are related to his MOS as a firefighter because he was exposed to stressful incidents and smoke.  In support of his claim, he provided an article on heart disease in the fire service.  A remand is necessary to attempt to obtain any outstanding evidence that documents the Veteran's history of heart disease and a VA examination to assess his conditions and claims.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD). 

2. Obtain the Veteran's treatment records from the Salt Lake City Health Care System from June 2014 to the present and the entirety of his treatment records from the St. George Vet Center. 

3. Contact the Veteran, and request that he list all relevant private medical providers and provide authorization for VA to access his records from these providers, including COMPLETE records from Dr. Smith.  Notify the Veteran that, in the alternative, he can provide these records to VA. 

4.  Take any action needed to attempt to verify the stressors the Veteran reports with respect to his claim for PTSD.

5. DO NOT proceed with the following instruction until the above evidence has been obtained to the extent it is available.

6.  Then, forward the claims file to the examiner who issued the March 2014 medical opinion regarding his COPD claim, or another appropriate provider if she is unavailable. The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  An in-person examination is unnecessary unless otherwise determined by the examiner.  

After a complete review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD was caused by his in-service MOS as a firefighter or in-service exposure to smoke, fire extinguisher foam, etc. 

The examiner should consider the articles submitted by the Veteran in 2014 and 2016 and his testimony. A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

7. Schedule the Veteran for a VA PTSD and other mental disorders examination.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  After a complete review of the claims file and examination, the examiner should provide answers to the following: 

a. List the Veteran's current mental health diagnoses.

b. If one or more mental health disorders are diagnosed, is it at least as likely as not (50 percent probability or greater) that the mental health disorder or disorders began in or are otherwise related to service, to include his MOS as a firefighter?

The examiner should consider the articles submitted by the Veteran in 2014 and 2016 and his testimony.  A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

8.  Schedule the Veteran for a VA heart conditions examination.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  After a complete review of the claims file and examination, the examiner should provide answers to the following: 

a. List the Veteran's current heart disorders. 

b. Is it at least as likely as not (50 percent probability or greater) that one or more of the Veteran's heart disorders began in or are otherwise related to service, to include his MOS as a firefighter? 

The examiner should consider the articles submitted by the Veteran in 2014 and 2016 and his testimony.  A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

9. After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


